Exhibit 10.6

 

Non-Employee Director

Restricted Stock Unit Participation

Agreement

  

Name of Non-Employee Director

Address of Non-Employee Director

This Non-Employee Director Restricted Stock Unit Participation Agreement (the
“Agreement”) is dated as of this             day of             , 20         and
sets forth the terms and conditions of the Award described below made by
Heidrick & Struggles International, Inc. (the “Company”) to                     
(the “Participant”), pursuant to the 2012 Heidrick & Struggles GlobalShare
Program, as amended (the “Program”).

As of                     (the “Grant Date”), the Company has granted
            Restricted Stock Units (“RSUs”) to the Participant as set forth
herein. The RSUs are granted pursuant to the Program and are governed by the
terms and conditions of the Program. All defined terms used herein, unless
specifically defined in this Agreement, have the meanings assigned to them in
the Program. The Participant agrees to be bound by all terms and conditions of
the Agreement and the Program, and has received and reviewed a copy of the
Program and the Prospectus for the Program dated May         , 2012.

The RSUs granted under this Agreement shall not become valid or enforceable
unless and until the Participant executes the Agreement and it is accepted by
the Company. By the Participant’s signature and the Company’s signature below,
the Participant and the Company agree that this constitutes the signature page
of the Agreement. Participant further agrees that the RSUs are granted under and
governed by the terms and conditions of the Agreement and the Program.

IN WITNESS WHEREOF, the parties hereto have duly executed the Agreement as of
the date first set forth above.

   Name: Participant Name

 

Heidrick & Struggles International, Inc. By:       Name:   Title:



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements of the Participant herein
provided and pursuant to the Program, the parties agree as follows:

1. Definitions. All capitalized terms used herein, unless specifically defined
herein, shall have the same meanings as established in the Program.

2. Participation. Pursuant to the Program and contingent upon the execution of
the Agreement, the Company hereby grants to the Participant
                    RSUs subject to the terms and conditions herein. As a
material condition and inducement to the Company’s grant of RSUs to the
Participant, the Participant agrees that he or she has received and reviewed the
Program and further agrees to be bound by all of the terms and conditions of the
Agreement and the Program, as may be amended by the Company from time to time.

3. Vesting of RSUs. All RSUs granted under the Agreement shall vest on the date
the Participant ceases to be a Director of the Company.

4. Characteristics of RSUs.

 

  a. RSUs are not Shares and the grant of RSUs shall provide only those rights
expressly set forth in the Agreement and the Program. The Participant is not
deemed to be a stockholder in the Company or have any of the rights of a
stockholder in the Company by virtue of the grant of RSUs.

 

  b. The Participant does not have voting rights or any other rights inherent to
the ownership of Shares, including the rights to dividends, or other liquidating
or non-liquidating distributions, by virtue of being granted RSUs.

 

  c. Neither the RSUs nor any right hereunder or under the Program shall be
transferable or be subject to attachment, execution or other similar process. In
the event of any attempt by the Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the RSUs or of any right hereunder or under
the Program, except as provided for in the Program, or in the event of any levy
or any attachment, execution or similar process upon the rights or interest
conferred by the RSUs, the Company may terminate the RSUs by notice to the
Participant, and the RSUs and any related rights, including the right to
dividend equivalents as described in Section 7, shall thereupon be cancelled.

5. Effect of Vesting.

 

  a. When the Participant’s RSUs vest under the terms of Section 3, such
Participant shall receive as full consideration for the RSUs a number of Shares
equal to the number of RSUs which vested on such date.

 

  b. The RSUs granted to the Participant shall be maintained in a bookkeeping
account with the custodian appointed by the Committee from time to time (the
“Custodian”) for such Participant until the RSUs are converted into Shares
pursuant to this Section 5, at which time the Shares shall be issued to the
Participant in accordance with Section 6 below.

 

- 1 -



--------------------------------------------------------------------------------

6. Delivery of Shares to the Participant. As soon as practicable after the RSUs
vest and are converted into Shares, the Custodian shall, without transfer or
issue tax or other incidental expense to the Participant, deliver to the
Participant by first-class insured mail addressed to the Participant at the
address shown on page 1 or the last address of record on file with the
Custodian, (a) a statement from the Custodian referencing the number of Shares
held in the Participant’s name in book entry account, or (b) at the
Participant’s request, certificate(s) for the number of Shares as to which the
RSUs vested. In any event, Shares due the Participant shall be delivered as
described above no later than March 15 of the year following the calendar year
in which such RSUs vest.

7. Dividend Equivalents. The Company shall credit the Participant’s RSU account
with an amount equal to the dividends, if any, that would be paid with respect
to the unvested RSUs as if the RSUs were actual Shares to a shareholder as of
the Record date. Such amount shall be credited to the Participant’s RSU account
at the same time dividends are paid with respect to the Shares, shall be subject
to the vesting provisions set forth in Section 3 of the Agreement, and shall be
paid to the Participant in cash, as soon as practical following when the
Participant’s related RSUs vest and are issued as Shares to the Participant.

8. Miscellaneous.

 

  a. The Agreement shall, subject to the terms hereof, terminate upon the
vesting of all RSUs and dividend equivalents granted to the Participant
hereunder, unless otherwise agreed upon by the parties hereto.

 

  b. The Agreement may be amended by the written agreement of the Company and
the Participant. Notwithstanding the foregoing, (i) the Company may amend, alter
or discontinue the Agreement, without the consent of the Participant so long as
such amendment, alteration or discontinuance would not impair any of the rights
or obligations under any Award theretofore granted to the Participant under the
Program; and (ii) the Committee may amend the Agreement in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws.

 

  c.

The parties agree that the Agreement shall be governed by and interpreted and
construed in accordance with the laws of the United States and, in particular,
those of the State of Illinois without regard to its conflict of law principles,
as Illinois is the situs of the principal corporate office of the Company.
Furthermore, unless the Company affirmatively elects in writing to allow the
proceeding to be brought (or itself brings such a proceeding) in a different
venue, the parties agree that any suit, action or proceeding with respect to the
Program, the RSUs or the Agreement shall be brought in the state courts in
Chicago, Illinois or in the U.S. District Court for the Northern District of
Illinois. The parties hereby accept the exclusive jurisdiction of those courts
for the purpose of any such suit,

 

- 2 -



--------------------------------------------------------------------------------

  action or proceeding. Venue for any such action, in addition to any other
venue required or otherwise mandated by statute, will be in Chicago, Illinois.
Each party further agrees to waive any applicable right to a jury trial, and
expressly elects to have the matter heard as a bench trial.

 

  d. Unless waived by the Company, any notice to the Company required under or
relating to the Agreement shall be in writing and addressed to:

Executive Vice President and General Counsel

Heidrick & Struggles International, Inc.

233 South Wacker Drive

Suite 4200

Chicago, IL 60606-6303

9. Program Governs. All terms and conditions of the Program are incorporated
herein and made part hereof as if stated herein. If there is any conflict
between the terms and conditions of the Program and the Agreement, the terms and
conditions of the Program, as interpreted by the Committee, shall govern.

10. Data Privacy. By signing below, the Participant voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section 10. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data. However, the
Participant’s failure to provide the consent may affect the Participant’s
ability to participate in the Program. The Company and its Subsidiaries and
Affiliates hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth, social
security number, nationality, any shares of stock or directorships held in the
Company, details of all options or any other rights or entitlements to shares of
stock in the Participant’s favor, for the purpose of managing and administering
the Program (“Data”). The Company, its Subsidiaries and its Affiliates will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Program,
and the Company and any of its Subsidiaries or Affiliates may each further
transfer Data to any third parties assisting in the implementation,
administration and management of the Program. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. The Participant authorizes them to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Program, including any requisite transfer of such Data as may be required for
the administration of the Program and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Program. The
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting the Company;
however, by withdrawing consent, the Participant will affect his or her ability
to participate in the Program.

 

- 3 -



--------------------------------------------------------------------------------

11. Execution of the Agreement.

 

  a. The Parties agree that this Agreement shall be considered executed by both
parties executing the Agreement as the first page hereof, which is a part
hereof.

 

  b. This Agreement, or any amendments thereto, may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

- 4 -